Title: Reuben Perry to Thomas Jefferson, 23 December 1809
From: Perry, Reuben
To: Jefferson, Thomas


          
            Sir
            Poplar Forrest 
                     Decr 23d 1809
          
          
		  
		  
		   
		  I Received yours of the 9th nov. in which was inclosed Three pounds on acct of money advanced for nails for you also your directions to have the cellars Cleand out &c by Phill. but as he is to go away at Christmast he will not have the Chance to do it as Mr Richardson Cant Possibley git done by that time, he has had a good many Laths to get and it will be as much as he will git the Lathing done by 
                  this week, I will attend to every thing here that Concerns the Building most Certainly
                  
               
          
            I am Sir your humble Sert
            
                  
               Reuben Perry
          
        